                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Tanya N. Lewis, Esq.
                                                           Nevada Bar No. 8855
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                       6   Email: kdove@swlaw.com
                                                                  tlewis@swlaw.com
                                                       7   Attorneys for Defendant
                                                           Wells Fargo Bank, N.A.
                                                       8   (incorrectly sued as
                                                           Wells Fargo, N.A.)
                                                       9
                                                                                        UNITED STATES DISTRICT COURT
                                                      10
                                                                                                DISTRICT OF NEVADA
                                                      11

                                                      12
                                                                                                                  Case No. 2:18-cv-02001-MMD-NJK
             3883 Howard Hughes Parkway, Suite 1100




                                                           JOSEPH A. ROBERTS, an individual,
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                                                  Plaintiff,
                         LAW OFFICES

                          702.784 .5200




                                                      14
                                                                                                                  STIPULATION AND ORDER TO
                               L.L.P.




                                                      15   vs.                                                    EXTEND DEFENDANT WELLS
                                                                                                                  FARGO BANK, N.A.’S TIME TO
                                                      16                                                          RESPOND TO PLAINTIFF’S
                                                           WELLS FARGO, N.A., a Foreign Company,                  COMPLAINT
                                                      17   and EXPERIAN INFORMATION
                                                           SOLUTIONS, INC.; a Foreign Corporation,                (FIRST REQUEST)
                                                      18                          Defendants.
                                                      19
                                                                  It is hereby stipulated by and between Plaintiff Joseph A. Roberts (“Plaintiff”), through
                                                      20
                                                           his attorney, Cogburn Law Offices, and Defendant Wells Fargo Bank, N.A. (incorrectly sued as
                                                      21
                                                           Wells Fargo, N.A.)(“Wells Fargo”), through its attorneys, the law firm of Snell & Wilmer L.L.P.,
                                                      22
                                                           as follows:
                                                      23
                                                                  In the interest of conserving client and judicial resources, Plaintiff and Wells Fargo
                                                      24
                                                           stipulate and agree that Wells Fargo shall have an extension until December 7, 2018, in which to
                                                      25
                                                           file its responsive pleading. This is the parties’ first request for an extension of time to respond to
                                                      26
                                                           the Complaint and is not intended to cause any delay or prejudice to any party, but is intended so
                                                      27

                                                      28
                                                       1   that Wells Fargo can conduct a diligent search and obtain records necessary to prepare its

                                                       2   response.

                                                       3

                                                       4   DATED this 15th day of November 2018.

                                                       5
                                                           COGBURN LAW OFFICES                               SNELL & WILMER L.L.P.
                                                       6
                                                           By: /s/ Eric W. Fox                               By:    /s/ Tanya N. Lewis
                                                       7   Jamie S. Cogburn (NV Bar No. 8409)                Kelly H. Dove (NV Bar No. 10569)
                                                           Erik W. Fox (NV Bar No. 8804)                     Tanya N. Lewis (NV Bar No. 8855)
                                                       8   2580 St. Rose Parkway, Suite 330                  3883 Howard Hughes Parkway, Suite 1100
                                                           Henderson, NV 89074                               Las Vegas, NV 89169
                                                       9    (signed with permission)                         Telephone: (702) 784-5200
                                                      10                                                     Facsimile: (702) 784-5252
                                                           Attorneys for Plaintiffs Joseph A. Roberts
                                                                                                             Attorneys for Defendant
                                                      11                                                     Wells Fargo Bank, N.A.
                                                                                                             (incorrectly sued as
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                             Wells Fargo, N.A.)
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -2-
                                                       1                                            ORDER

                                                       2
                                                                  IT IS ORDERED THAT Wells Fargo Bank, N.A.’s time to respond to Plaintiff’s
                                                       3
                                                           Complaint shall be extended to on or before December 7, 2018.
                                                       4

                                                       5
                                                           IT IS SO ORDERED.
                                                       6

                                                       7                                            UNITED STATES MAGISTRATE JUDGE

                                                       8                                            DATED November         16   , 2018.

                                                       9   Respectfully submitted by:

                                                      10   SNELL & WILMER L.L.P.

                                                      11   /s/ Tanya N. Lewis
                                                           Kelly H. Dove, Esq.
                                                      12   Tanya N. Lewis, Esq.
                                                           3883 Howard Hughes Parkway, Suite 1100
             3883 Howard Hughes Parkway, Suite 1100




                                                           Las Vegas, NV 89169
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                           Telephone: (702) 784-5200
                         LAW OFFICES




                                                           Attorneys for Defendant
                          702.784 .5200




                                                      14
                               L.L.P.




                                                           Wells Fargo Bank, N.A.
                                                      15   (incorrectly sued as
                                                           Wells Fargo, N.A.)
                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                     -3-
